                    UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                            1:18-cv-333-RJC

JEREMY DUSTIN SMART,                 )
                                     )
             Plaintiff,              )
                                     )
       v.                            )
                                     )                       ORDER
                                     )
NANCY A. BERRYHILL,                  )
Acting Commissioner of               )
Social Security                      )
                                     )
             Defendant.              )
____________________________________ )

      THIS MATTER comes before the Court on the Motion for Admission Pro Hac

Vice and Affidavit Lindsay F. Osterhout, (Doc. No. 3), filed November 21, 2018. For

the reasons stated therein, the Motion is GRANTED.

      SO ORDERED.



                                       Signed: December 20, 2018




                                         1
